DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Objections
Claims 1, 5, 7-9, 12, 17-18, and 20-21 are objected to because of the following informalities:  
Claim 1 Line 22: The recitation “outer surface of the first connecting member” lacks antecedent basis.
Claim 1 Line 29: The recitation “outer surface of the lit head effector” lacks antecedent basis.
Claim 1 Lines 31-32: The recitation “outer surface of the rotate head effector” lacks antecedent basis.
Claim 5 Line 6: The recitation “outer surface of […] the first connecting member” lacks antecedent basis.
Claim 7 Lines 6-7: The recitation “surface of […] the second connecting member” lacks antecedent basis.
Claim 8 Lines 5-6: The recitation “outer surface of the lift head effector” lacks antecedent basis.
Claim 9 Line 7: The recitation “outer surface of the rotate head effector” lacks antecedent basis.
Claim 12 Line 1: The recitation “the robot head” should be amended to --a robot head-- since this is the first recitation of the claim element.
Claim 12 Lines 21-22: The recitation “outer surface of […] the first connecting member” lacks antecedent basis.
	Claim 12 Line 25: The recitation “outer surface of the second connecting member” lacks antecedent basis.
	Claim 12 Line 28: The recitation “outer surface of the lift head effector” lacks antecedent basis.
	Claims 12 Lines 30-31: The recitation “outer surface of […] the rotate head effector” lacks antecedent basis.
	Claim 17 Lines 5-6: The recitation “outer surface of […] the first connecting member” lacks antecedent basis.
	Claim 17 Lines 11-12: The recitation “outer surface of […] the second connecting member” lacks antecedent basis.
	Claim 18 Line 4: The recitation “surface of the lift head effector” lacks antecedent basis.
	Claim 18 Lines 13-14: The recitation “outer surface of the rotate head effector” lacks antecedent basis.
Claim 20 Line 8: The recitation “is and” appears to be a typo and should be amended to “and”.
Claim 20 Line 23: The recitation “outer surface of the second connecting member” lacks antecedent basis.
Claim 20 Lines 26-27: The recitation “outer surface of […] the lift head effector” lacks antecedent basis.
Claims 20 Lines 27-28: The recitation “outer surface of […] the rotate head effector” lacks antecedent basis. 
Claim 21 Lines 6-7: The recitation “outer surface of […] the first connecting member” lacks antecedent basis.
Claim 21 Lines 12-13: The recitation “outer surface of […] the second connecting member” lacks antecedent basis.
Claim 21 Lines 14-15: The recitation “outer surface of the swing head effector” lacks antecedent basis.
Claim 21 Line 20: The recitation “outer surface of the lift head effector” lacks antecedent basis.
Claim 21 Line 28: The recitation “outer surface of the rotate head effector” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9, 11-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 26-27: The recitation “covers substantial outer surface of the second connecting member and the swing head effector” is indefinite. First, the recitation “outer surface” lacks antecedent basis. Second, it is unclear if the outer surface is referring to just the second connecting member, or is referring to the second connecting member and the swing head effector, in which case it should be referred to as two separate outer surfaces.
Claim 1 Line 28: The recitation “the rotate head outer skeleton and next to each other” appears to be a typo. It is unclear what the rotate head outer skeleton is next to. Based on previous similar recitations (e.g. Line 27 for the lift head outer skeleton), the limitation is going to be interpreted as the “rotate head outer skeleton is connected to the rotate head effector”. Please advise.
Claim 1 Line 47-48; Claim 12 Lines 45-46; Claim 20 Lines 32-33: The recitation “the skull outer skin being connected to the skull outer skeleton and the head outer skeleton and next to each other” is indefinite. It is unclear if “next to each other” is referring to the skull outer skin and the head outer skeleton, the skull outer skin and the skull outer skeleton, the head outer skeleton and the skull outer skeleton, or the skull outer skin and the head outer skeleton and the head skull outer skeleton.
Claim 16 Line 2: The recitation “the rotate head effector is an outer rotor effector” is indefinite. It is unclear what an “outer rotor effector” is. Applicant’s originally filed disclosure merely shows the rotate head effector as element 215 in Fig. 4, with the only other element numbered being 2151, which is recited in the specification as a “connecting groove.” Is the outer rotor effector the rotor portion of a motor, the housing of the motor, or some other component? For the purpose of this Office Action the recitation will be interpreted as being a housing.
Claims 5-9, 11, 13-15, 17-18, and 21 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 205817834-U), Jin (CN 201792342-U), Chen (CN 107336217-A), Huang (CN 107718014-A), Hayashi (US 2019/0390704), and Ding (CN 108145742-A).
Regarding Claims 1, 12, and 20 Chu discloses a robot head and neck assembly (see Title), comprising: 
A head and neck inner skeleton (34).
A head and neck outer skeleton (32), disposed on an outer side of the head and neck inner skeleton, and wrapping the head and neck inner skeleton (see Figs. 1 and 2). 
Wherein the head and neck inner skeleton comprises a first connecting member (48), a swing head effector (40), a second connecting member (52, 56), a lift head effector (38), and a rotate head effector (36).
Wherein the first connecting member and an output end (see Figs. 3 and 4, showing a portion that connects to element 66) of the swing head effector are connected and next to each other (see Fig. 3), a case (41) of the swing head effector and one end (60 of element 56) of the second connecting member are connected and next to each other (see Figs 3 and 4), the other end (60 of element 52) of the second connecting member and an output end (39) of the lift head effector are connected and next to each other (see Figs. 3 and 4, note that the actuator provide relative rotation between both the case and the shaft, and either can be interpreted as the “output end”), and an output end (44) of the rotate head effector and a case (housing portion of 38) of the lift head effector are connected and next to each other (see Figs. 3 and 4).
Wherein the first connecting member comprises a top plate (see Fig. 4), a first connecting stand plate (see Fig. 4, showing a left side vertical plate), and a second connecting stand plate (see Fig. 4, showing a right side vertical plate). 
Wherein the other end of the first connecting stand plate (see Fig. 4, showing a bottom portion of the first connecting stand plate) is rotatably connected to a case of the swing head effector (see Figs. 3 and 4, showing connection to element 74 which is connected to the swing head effector) and next to each other (see Figs. 3 and 4), and the other end of the second connecting stand plate (see Fig. 4, showing a bottom portion of the second connecting stand plate) is threaded to an output end of the swing head effector (see Figs. 3 and 4, showing that the second connecting stand plate connects through a pin and slot mechanism 68, 72 that is threaded 66 to the output end of the swing head effector), such that the first connecting member is connected to the output end of the swing head effector and next to each other (see Figs. 3 and 4, showing the two components are next to each other).
Chu does not disclose that the two ends of the top plate are threaded to an end of the first and second stand plates, nor that the outer skeleton is made up of five separate components, nor skin covering the outer skeleton.
However, Jin teaches that two components in a connector having a stand plate and a top plate (see Fig. 2), where the two components are connected together using threaded fasteners (see [0029] of the translation; see also Figs. 1 and 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly disclosed in Chu with a connector made up of a top plate with a stand plate attached via threaded fasteners as taught in Jin to allow for easier machining of parts and for easy assembly and disassembly of parts (see Jin [0006] of the translation).
In the resulting Combination it necessarily follows that since Chu has two stand plates, that both of the stand plants would be threaded to the top plate.
Chen teaches in a robotic joint having an inner skeleton (10, 11) and an outer skeleton (12, 16, 23). Where the first joint part has an inner skeleton (11) covered substantially by and outer skeleton (12, 16) and a second joint part attached to the first joint part has an inner skeleton (10) covered substantially by an outer skeleton (23) (see Figs. 1-2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a separate outer skeleton for each inner skeleton would provide numerous benefits, such as allowing for a more anatomically accurate and detailed robot with more discrete movements. Further, by providing several more tailor fit outer skeletons versus a single larger outer skeleton, the bulkiness of the robot can be reduced, allowing it to operate in smaller areas, and have a more concentrated center of mass.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly disclosed in Chu with outer skeleton segments that substantially cover individual inner skeleton sections as taught in Chen to provide a more compact and less bulky robot design.
While Chen only had two inner and outer skeleton components, the resulting Combination which would have three inner skeleton components would likewise also have three outer skeleton components to cover each of the inner skeleton components, and therefore it naturally follows that the Combination would have a swing head outer skeleton, a lift head outer skeleton, and a rotate head outer skeleton to cover the three joint actuators.
In the resulting Combination it necessarily follows that the swing head outer skeleton and the second connecting member are connected and next to each other, the swing head outer skeleton connects to the second connecting member and the swing head effector and next to each other, the swing head outer skeleton covers substantial outer surface of the second connecting member and swing head effector (since the second connecting member is connected to the swing head inner skeleton, the swing head outer skeleton would be located over the inner skeleton and connecting member and would meet this limitation; see also Chen Fig. 1, showing that the outer skeleton pieces cover the inner skeleton pieces and have two flanges for covering the connector as well). The lift head outer skeleton is connected to the lift head effector (see Chen Fig. 1, since the outer skeleton covers the inner skeleton, this limitation is met), the rotate head outer skeleton and next to each other (as best understood, see Chen Fig. 1, showing that the outer skeleton pieces cover the inner skeleton pieces, and accordingly the lift head outer skeleton which gives shape to that portion of the assembly would be connected to the rotate head effector), wherein the lift head outer skeleton covers substantial outer surface of the lift head effector (see Chen Fig. 1, showing that the outer skeleton substantially covers the underlaying effector, and accordingly the lift head outer skeleton would likewise substantially cover the lift head effector), and the rotate head outer skeleton is connected to the rotate head effector and next to each other (see Chen Fig. 1, since the outer skeleton covers the inner effector, the rotate head outer skeleton would connect to its rotate head effector), wherein the rotate head outer skeleton covers substantial outer surface of the rotate head effector (see Chen Fig. 1, showing that the outer skeleton substantial covers the effector it is over).
Further, Huang teaches a head outer skeleton (10, 11) a skull outer skeleton (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly disclosed in Chen with a head outer skeleton and a skull outer skeleton as taught in Huang to provide sufficient structure and support to the head portion of the robot, and to provide mounting points for additional head components, such as eyes or mouth.
In the resulting Combination it necessarily follows that the head outer skeleton would be connected to and substantial cover the outer surface of the first connecting member, since the head in a human is attached to the top of the neck, and the first connecting member is the top of the neck portion.
The Combination does not suggest skin covering the outer skeleton of the robot. However, Hayashi teaches, covering an entirety of an outer skeleton (310) with a skin (314). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with an outer skin covering the entirety of the outer skeleton as taught in Hayashi to provide a soft and pleasant tactile sensation (see Hayashi [0035]) as well as to protect the internal mechanisms of the robot from containments such as dust or fluids that could interfere or reduce the useful life of the robot head and neck assembly.
In the resulting Combination it necessarily follows that since the skin covers the entire robot that the skin could be sub-defined by the portion of the robot head and neck assembly that is covered by the skin, such that: the robot head and neck assembly further would have an outer skin, the outer skin comprising a skull outer skin (portion of the skin covering the skull), a head outer skin (potion of the skin covering the head), a swing head outer skin (the portion of the skin covering the swing head outer skeleton), and a lift head outer skin (the portion of the skin covering the lift head outer skeleton), the skull outer skin being connected to the skull outer skeleton and the head outer skeleton and next to each other (see Hayashi Fig. 2, showing that the skin is connected the outer skeleton portions and next to it, and accordingly the skin covering the skull outer skeleton would be next to and connected to it), the head outer skin being connected to the head outer skeleton and next to each other (see Hayashi Fig. 2, showing that the skin is connected the outer skeleton portions and next to it, and accordingly the skin covering the head outer skeleton would be next to and connected to it), the swing head outer skin being connected to the swing head outer skeleton and next to each other (see Hayashi Fig. 2, showing that the skin is connected the outer skeleton portions and next to it, and accordingly the skin covering the swing head outer skeleton would be next to and connected to it), and the lift head skin being connected to the lift head outer skeleton and next to each other (see Hayashi Fig. 2, showing that the skin is connected the outer skeleton portions and next to it, and accordingly the skin covering the lift head outer skeleton would be next to and connected to it).
Ding which is directed connecting robot components together (see Title), teaches providing a first component (120) with a first positioning groove (142) and a second component (110) with a first positioning boss (132) to create a snap-fit connection between the first positioning boss and the first positioning groove (see Figs. 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a snap-fit connection between the skull outer skeleton and the head outer skeleton would provide a strong connection between the two components, while also allowing for an easier release between the two components which would in turn allow for easier replacement of a damaged component.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the skull outer skeleton and the head outer skeleton of the robot head and neck assembly suggested by the Combination with the respective first positioning groove and first positioning boss to form a snap connection as taught in Ding to provide a secure connection between the two components, and to improve the ability to repaid the robot by having an easily releasable connection, as compared to a screw connection.
With regard to the threaded connections (i.e. Claim 20), The Combination does not suggest the use of fasteners to connect the various components together, however, Jin teaches coupling two components in a robot together using threaded fasteners (see [0029] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with fasteners to connect directly or indirectly the outer skeleton parts with the inner skeleton parts using fasteners as taught in Jin to allow for easier machining of parts and for easy assembly and disassembly of parts (see [0006] of the translation).
The Combination would necessarily result in the head outer skeleton wraps  and is threaded to the first connecting member (see Huang Figs. 1 and 2, showing the outer skeleton connects to the first connecting member 22, with the head outer skeleton halves being connected to one another in two pieces with holes for fasteners, and accordingly would be threaded based on Jin), the swing head outer skeleton is threaded to the second connecting member (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the swing head outer skeleton is connected at least indirectly to the second connecting member, and accordingly the threaded connections holding the joint together provide a threaded connection to the swing head outer skeleton), the lift head outer is threaded to the lift head effector (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the lift head outer skeleton is connected at least indirectly to the lift head effector, and accordingly the threaded connections holding the joint together provide a threaded connection to the lift head outer effector), and the rotate head outer skeleton is threaded to the rotate head effector (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the rotate head outer skeleton is connected at least indirectly to the rotate head effector connecting member, and accordingly the threaded connections holding the joint together provide a threaded connection to the rotate head outer skeleton).
Regarding Claim 5, the Combination further suggests the robot head and neck assembly according to claim 1, wherein: the head outer skeleton comprises a head left outer skeleton (Huang element 10) and a head right outer skeleton (Huang element 11), the head left outer skeleton being connected to the head right outer skeleton and next to each other (see Huang Fig. 2), and the head left outer skeleton and the head right outer skeleton covering substantial outer surface of and being connected to the first connecting member and next to each other (see Huang Fig. 1, showing that element 22 which is the neck, has the top portion, which is associated with the first connecting member, is substantially covered and connected to the head left outer skeleton and the head right outer skeleton).  
Regarding Claim 6, the Combination does not disclose that the head left outer skeleton and the head right outer skeleton are connected by a snap-fitting.
However, Ding which is directed connecting robot components together (see Title), teaches providing a first component (120) with a first second groove (142) and a second component (110) with a second positioning boss (132) to create a snap-fit connection between the second positioning boss and the second positioning groove (see Figs. 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a snap-fit connection between the head right outer skeleton and the head left outer skeleton would provide a strong connection between the two components, while also allowing for an easier release between the two components which would in turn allow for easier replacement of a damaged component. Further, using snap-fitting would reducing the number of components required to couple the two skull halves together, since screws would no longer be required to connect the two halves.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the head left outer skeleton and the head right outer skeleton of the robot head and neck assembly suggested by the Combination with the respective second positioning boss and second positioning groove to form a snap connection as taught in Ding to provide a secure connection between the two components, and to improve the ability to repaid the robot by having an easily releasable connection, while also reducing the number of components required by alleviating the need for screws.
Regarding Claim 7, the Combination further suggests the robot head and neck assembly according to claim 1, wherein: the swing head outer skeleton comprises a swing head front outer skeleton (Chen element 160), a swing head rear outer skeleton (Chen element 161), and a connecting piece (see Chen [0053] of the translation, teaching screws), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece and next to each other (see Chen [0053] of the translation), and covering substantial surface of and being connected to the second connecting member (since the swing head outer skeleton covers the second connecting member as already recited in claim 1, lines 22-23, it naturally follows that the two halves making up the outer skeleton portion would likewise have to also cover a substantial surface of the second connecting member), and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Chen Fig. 8, showing that the two skeleton halves will cover the effector).
Regarding Claim 8, the Combination further suggests the robot head and neck assembly according to claim 1, wherein: the lift head outer skeleton comprises a lift head front outer skeleton (Chen element 160) and a lift head rear outer skeleton (Chen element 161), the lift head front outer skeleton being connected to the lift head rear outer skeleton and next to each other (see Chen Fig. 8) and covering substantial outer surface of the lift head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector and next to each other (see Chen Fig. 8).
Regarding Claim 9, the Combination further suggests the robot head and neck assembly according to claim 1, wherein: the rotate head outer skeleton comprises a rotate head front outer skeleton (Chen element 160) and a rotate head rear outer skeleton (Chen element 161), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case of the rotate head effector and next to each other (see Chen Fig. 8), the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping covering substantial outer surface of the rotate head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector).
Regarding Claim 11, the Combination does not suggest what materials the robot head and neck assembly according to claim 1 uses for the outer skeleton compared to the inner skeleton. 
However, Hayashi teaches making the outer skeleton out of resin (see [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with resin outer skeleton as taught in Hayashi to provide a cheap and lightweight material for constructing and providing a general shape to robot head and neck.
Further, Chu teaches that the inner skeleton should be made of a material that can “bear a certain weight” such as metal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot and neck assembly suggested by the Combination with a metal inner skeleton as taught in Chu to provide greater weight bearing strength to the portion of the robot that structural bears the weight of the entire robot as compared to the portion used for aesthetic purposes and not load bearing.
In the resulting Combination it would necessarily follow that the density of the head and neck outer skeleton is smaller than the density of the head and neck inner skeleton.
Regarding Claim 13, the Combination further suggests the robot head and neck assembly according to claim 1, wherein the head and neck inner skeleton is configured to define a movement structure of the robot head and neck (see Chu Figs. 1 and 2, showing that the inner skeleton is made up of the linkages and actuators, and accordingly define movement), and the head and neck outer skeleton is configured to define the appearance and shape of the robot head and neck (see Chen Fig. 1, showing that the outer skeleton defines the shape of the robot).
Regarding Claim 14, Chu further discloses the robot head and neck assembly according to claim 13, wherein the second connecting member comprises a third connecting stand plate and a fourth connecting stand plate (see Fig. 4, showing two stand plates); wherein one end of the third connecting stand plate and one end of the fourth connecting stand plate are respectively threaded to the case of the swing head effector (see Figs 3 and 4, showing that the fourth plate, being the front plate as the figure is oriented, is threadably attached to the swing head effector output shaft, and accordingly is threaded to the case of the swing head effector through the output shaft), such that the case of the swing head effector and one end of the second connecting member are connected and next to each other (see Fig. 4); wherein the other end of the fourth connecting stand plate is threaded to an output end of the lift head effector (see Figs. 3 and 4, showing that the back plate as the figure is oriented is connected to 50b which has a bottom portion 52 that is threadably connected to a top portion 56 which holds the lift head end effector which has the lift head effector output end, and accordingly the fourth connecting stand plate is threaded to the output end of the lift head effector), and the other end of the third connecting stand plate and a case of the lift head effector are rotatably connected and next to each other (see Figs. 3 and 4, showing that the other end of third connecting plate rotatable connects to the lift head effector, since the two components are capable of rotating relative to one another), such that the other end of the second connecting member and an output end of the lift head effector are connected and next to each other (see Fig. 3, showing that the second connecting member and the output end of the lift head effector make up a single three degree of freedom joint and accordingly are connected to one another).
Regarding Claim 15, the Combination further suggests that the robot head and neck assembly according to claim 14 output end of the rotate head effector is connected to the case of the lift head effector (see Chu Figs. 3 and 4, showing that the rotate and lift effectors make up the same three degree of freedom joint and accordingly are connected to each other), but not a boss and connecting groove. However, Jin teaches coupling two components together using a boss and connecting groove (see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect two or more of the effectors to one another using a boss and connecting groove for easier machining of parts and for easy assembly and disassembly of parts (see Jin [0006] of the translation). Further, while a screw fastener connection is used in addition to the slots, it would have been obvious to use another well-known technique of joining two parts together such as a snap fit connection would provide an acceptable connection, and further that a snap fit connection would reduce the number of parts required (e.g. by reducing the need for screws) or alternatively would provide a strong connection through to redundancy.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with a boss and connecting groove connection for the “C” shaped bracket of the rotate head effector as taught in Jin to provide or easier machining of parts and for easy assembly and disassembly of parts (see Jin [0006] of the translation).
Regarding Claim 16, as best understood, the Combination further suggests the robot head and neck assembly according to claim 15, wherein the rotate head effector is an outer rotor effector (see Fig. 4, showing the rotate head effector has a housing), and the output end of the rotate head effector is a flange (see Fig. 3, showing that the output is a flange that connects to another actuator).
Regarding Claim 17, the Combination further suggests the robot head and neck assembly according to claim 12, wherein: the head outer skeleton comprises a head left outer skeleton (Huang element 10) and a head right outer skeleton (Huang element 11), the head left outer skeleton being connected to the head right outer skeleton and next to each other (see Huang Fig. 2), and the head left outer skeleton and the head right outer skeleton covering substantial outer surface of and being connected to the first connecting member and next to each other (see Huang Fig. 1, showing that element 22 which is the neck, has the top portion, which is associated with the first connecting member, is substantially covered and connected to the head left outer skeleton and the head right outer skeleton).
Wherein: the swing head outer skeleton comprises a swing head front outer skeleton (Chen element 160), a swing head rear outer skeleton (Chen element 161), and a connecting piece (see Chen [0053] of the translation, teaching screws), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece and next to each other (see Chen [0053] of the translation), and covering substantial surface of and being connected to the second connecting member (since the swing head outer skeleton covers the second connecting member as already recited in claim 1, lines 22-23, it naturally follows that the two halves making up the outer skeleton portion would likewise have to also cover a substantial surface of the second connecting member), and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Chen Fig. 8, showing that the two skeleton halves will cover the effector).
Regarding Claim 18, the Combination further suggests the robot according to claim 12, wherein: the lift head outer skeleton comprises a lift head front outer skeleton (Chen element 160) and a lift head rear outer skeleton (Chen element 161), the lift head front outer skeleton being connected to the lift head rear outer skeleton and next to each other (see Chen Fig. 8) and covering substantial outer surface of the lift head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector and next to each other (see Chen Fig. 8).
Wherein: the rotate head outer skeleton comprises a rotate head front outer skeleton (Chen element 160) and a rotate head rear outer skeleton (Chen element 161), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case of the rotate head effector and next to each other (see Chen Fig. 8), the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping covering substantial outer surface of the rotate head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector).
Regarding Claim 21, the Combination further suggests the robot head and neck assembly according to claim 20, wherein: the head outer skeleton comprises a head left outer skeleton (Huang element 10) and a head right outer skeleton (Huang element 11), the head left outer skeleton being connected to the head right outer skeleton and next to each other (see Huang Fig. 2), and the head left outer skeleton and the head right outer skeleton covering substantial outer surface of and being connected to the first connecting member and next to each other (see Huang Fig. 1, showing that element 22 which is the neck, has the top portion, which is associated with the first connecting member, is substantially covered and connected to the head left outer skeleton and the head right outer skeleton).
Wherein: the swing head outer skeleton comprises a swing head front outer skeleton (Chen element 160), a swing head rear outer skeleton (Chen element 161), and a connecting piece (see Chen [0053] of the translation, teaching screws), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece and next to each other (see Chen [0053] of the translation), and covering substantial surface of and being connected to the second connecting member (since the swing head outer skeleton covers the second connecting member as already recited in claim 1, lines 22-23, it naturally follows that the two halves making up the outer skeleton portion would likewise have to also cover a substantial surface of the second connecting member), and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Chen Fig. 8, showing that the two skeleton halves will cover the effector).
Wherein: the lift head outer skeleton comprises a lift head front outer skeleton (Chen element 160) and a lift head rear outer skeleton (Chen element 161), the lift head front outer skeleton being connected to the lift head rear outer skeleton and next to each other (see Chen Fig. 8) and covering substantial outer surface of the lift head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector and next to each other (see Chen Fig. 8).
Wherein: the rotate head outer skeleton comprises a rotate head front outer skeleton (Chen element 160) and a rotate head rear outer skeleton (Chen element 161), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case of the rotate head effector and next to each other (see Chen Fig. 8), the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping covering substantial outer surface of the rotate head effector (see Chen Fig. 8, showing that the two outer skeleton halves substantially cover an outer surface of the underlying effector).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Page 12 Lines 1-8: Applicant argues that the term “an outer rotor effector” is not indefinite, as those skilled in the art would know what it is, and that it is a “motor shell that rotates, and the internal parts of the motor and the main shaft are fixed. This is not persuasive. An internet search for the term “outer rotor effector” returns only a single result, which is a Chinese Patent Application (CN109822557A). This is not enough for this to be a term known in the art such that it is not indefinite. Based on Applicant’s arguments it appears to be a translation issue and what is being described might be an “external rotor motor” or an “outer rotor motor,” but unfortunately there is no support in the Specification for this term. Applicant’s originally filed specifications only mentions the outer rotor effector once stating: “[i]n some embodiments, the rotate head effector 215 may be an outer rotor effector, and the output end of the rotate head effector 215 may be a flange, such that the output end of the rotate head effector 215 outputs a greater torque.”
	Page 15 Line 7 – Page 17 Line 17: Applicant argues that the “sequential connection relationship of each part of the head and neck inner skeleton” is not disclosed in Hayashi, and that Chu, Jin, and Ding also do not teach this.” This is not persuasive. As set forth above, the newly amended claim language requiring the “next to each other” language is not disclosed by Hayashi. Further, while Hayashi is not used to teach the specific linkage in the current rejection, in the interest of compact prosecution the examiner notes that while Hayashi states that the two shafts 322 and 323 are controlled by actuator 325, that the actuator 325 contains multiple servo motors for driving the shafts independently (see [0046]). This could also be interpreted as two separate actuators that are rigidly connected to one another, which is the same as in Chu, where two separate “actuators” (38, 40) are rigidly attached to one another, and would meet the claim limitation. Also note, that the “output end” can be considered either side of the actuator, since the rotary actuator merely changes the rotational relationship between the two parts it connects to.
	Page 17 Line 18 – Page 19 Line 3: Applicant argues that the “modular design of the head and neck outer skeleton and its respective wrapping of the corresponding parts of the inner skeleton” and that Hayashi’s outer skeleton does not substantially cover the inner skeleton, and accordingly the claim should be allowable. This is not persuasive. The current rejection, as set forth above does not use Hayashi to teach the outer skeleton covering the inner skeleton, and instead is now taught by Chen.
	Page 19 Lines 4-15: Applicant argues that the “specific structure of the first connecting member and its connection relationship with other components” with regards to Hayashi’s actuators cannot be combined with Chu, since Hayashi has two independent output axes in the same actuator 325. This is not persuasive.  While Hayashi is not used to teach the specific linkage in the current rejection, in the interest of compact prosecution the examiner notes that while Hayashi states that the two shafts 322 and 323 are controlled by actuator 325, that the actuator 325 contains multiple servo motors for driving the shafts independently (see [0046]). This could also be interpreted as two separate actuators that are rigidly connected to one another, which is the same as in Chu, where two separate “actuators” (38, 40) are rigidly attached to one another. 
	Page 19 Line 16 – Page 20 Line 1: Applicant argues that the “modular design of the head and neck outer skin and its respective wrapping of the corresponding parts of the outer skeleton” is not disclosed in Hayashi nor the other cited references. This is not persuasive. Hayashi teaches covering an entire robot with an outer skin. Further, the claims do not require that the various skin components are discrete and independent components from one another, rather than being different portions of the same component. As with human skin, there can be head skin, arm skin, and leg skin, which are readily identifiable skin portions, that form a portion of a larger monolithic skin.
	Page 20 Line 18 – Page 21 Line 23: Applicant argues that “there is substantial evidence that the presently claimed subject matter possesses unexpected properties and solved the long felt needs, and that the present invention therefore is nonobvious” and says there is a problem with  bulky hard to manufacture robots and a need to change he appearance. This is not persuasive. No evidence has been provided of unexpected properties, nor solving unfelt needs. Applicant merely alleges with no evidence that this is the case.1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2145: Consideration of Applicant’s Rebuttal Arguments:
        
        Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Rebuttal evidence may include evidence that the claimed invention was copied by others. See, e.g., In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Hybritech Inc. v. Monoclonal Antibodies, 802 F.2d 1367, 1380, 231 USPQ 81, 90 (Fed. Cir. 1986). It may also include evidence of the state of the art, the level of skill in the art, and the beliefs of those skilled in the art. See, e.g., In re Oelrich, 579 F.2d 86, 91-92, 198 USPQ 210, 214 (CCPA 1978) (Expert opinions regarding the level of skill in the art were probative of the nonobviousness of the claimed invention.); Piasecki, 745 F.2d at 1471, 1473-74, 223 USPQ at 790 (Evidence of nontechnological nature is pertinent to the conclusion of obviousness. The declarations of those skilled in the art regarding the need for the invention and its reception by the art were improperly discounted by the Board.); Beattie, 974 F.2d at 1313, 24 USPQ2d at 1042-43 (Seven declarations provided by music teachers opining that the art teaches away from the claimed invention must be considered, but were not probative because they did not contain facts and did not deal with the specific prior art that was the subject of the rejection.). For example, rebuttal evidence may include a showing that the prior art fails to disclose or render obvious a method for making the compound, which would preclude a conclusion of obviousness of the compound. A conclusion of obviousness requires that the reference(s) relied upon together with the knowledge of a person skilled in the art be enabling in that it put the public in possession of the claimed invention. In re Hoeksema, 399 F.2d 269, 273, 158 USPQ 596, 600 (CCPA 1968) (citing In re Le Grice, 301 F.2d 929, 936, 133 USPQ 365, 372 (1962)). The Hoeksema, court stated: